DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, line 12 objected to because of the following informalities:   
Line 12 recites “each tube”. Line 11 recites “a plurality of tubes”. Examiner suggests amending line 12 to recite “each tube of the plurality of tubes” to more clearly refer to the tubes.
Claim 3, line 2 objected to because of the following informalities:   
Line 2 recites “the outer perimeter of the second surface”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the outer perimeter of the second surface” with “an outer perimeter of the second surface”.
Claim 7, line 2 objected to because of the following informalities:   
Line 2 recites “the peripheral locations”. Claim 7 depends on claim 1. Claim 1 recites “one or more peripheral locations”. Examiner suggests replacing “the peripheral locations” of claim 7 with “the one or more peripheral locations” in order to keep claim terminology consistent. 
Claim 8, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “wherein the sealing layer, the perforated layer and the irrigation network”. Examiner suggests adding a comma between “layer” and “and”. 
Claim 12, line 1 objected to because of the following informalities:   
Line 1 recites “each tube”. Claim 1 which claim 12 depends on recites “a plurality of tubes”. Examiner suggests amending line 1 to recite “each tube of the plurality of tubes” to more clearly refer to the tubes.
Claim 13, line 1 objected to because of the following informalities:   
Line 1 recites “the sealed edges of the irrigation network”. There is insufficient antecedent basis for the limitation in this claim. Claim 13 depends on claim 12. Claim 12 recites “each tube of the irrigation network comprises two sealed edges”. Examiner suggests replacing “the sealed edges of the irrigation network” with “the sealed edges of each tube of the plurality of tubes of the irrigation network”.
Claim 14, line 2 and line 3 objected to because of the following informalities:   
Line 2 recites “the lumens of the plurality of tubes deliver”. Claim 14 depends on claim 1. Claim 1 recites “each tube defining a lumen”. Examiner suggests replacing “the lumens of the plurality of tubes deliver” with “each lumen of each tube of the plurality of tubes delivers” to put the claim in clearer form as each tube defines a lumen.
Line 3 recites “the peripheral edges of a wound”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the peripheral edges of a wound” with “peripheral edges of a wound”.
Claim 15, line 1 objected to because of the following informalities:   
Line 1 recites “at least one of the tubes”. Claim 1 which claim 12 depends on recites “a plurality of tubes”. Examiner suggests replacing “at least one of the tubes” with “at least one tube of the plurality of tubes” to more clearly refer to the tubes.
Claim 20, line 9 objected to because of the following informalities:   
Line 9 recites “each tube”. Line 9 first recites “a plurality of tubes”. Examiner suggests amending line 9 to recite “each tube of the plurality of tubes” to more clearly refer to the tubes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 8 recites “the second surface of the sealing layer”. There is insufficient antecedent basis for the limitation in this claim. Line 5 states “a sealing layer comprising a film having a first surface and a second surface”. It is unclear if the second surface is of the sealing layer or specifically of the film of the sealing layer. Appropriate correction is required. For examination purposes Examiner construes “the second surface of the sealing layer” to be “the second surface of the film”. Examiner suggests replacing “the second surface of the sealing layer” with “the second surface of the film”.
Examiner notes claims 2-19 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 5,
Line 1 recites “the first and second perforated layers”. There is insufficient antecedent basis for the limitation in this claim. Claim 5 depends on claim 1. Claim 1 recites “a perforated layer”. It is unclear 
In regard to claim 6,
Line 1 recites “the first and second perforated layers”. There is insufficient antecedent basis for the limitation in this claim. Claim 6 depends on claim 1. Claim 1 recites “a perforated layer”. It is unclear if the first and second perforated layers are in addition to the perforated layer of claim 1 or intended to be the same as the perforated layer of claim 1. For examination purposes Examiner construes “the first and second perforated layers” to be “the perforated layer”. Examiner suggests replacing “the first and second perforated layers” with “the perforated layer”.
Examiner notes claim 7 is similarly rejected by virtue of its dependency on claim 6.
	In regard to claim 16,
Line 2 recites “the inner walls of the lumen”. There is insufficient antecedent basis for the limitation in this claim. Claim 16 depends on claim 15. Claim 15 recites “an inner luminal wall”. Therefore a singular wall and not “inner walls” is claimed in claim 15. It is unclear if “the inner walls of the lumen” is intended to refer to the inner luminal wall or to different walls. For examination purposes Examiner construes “the inner walls of the lumen” to be “the inner luminal wall of the lumen”. Examiner suggests replacing “the inner walls of the lumen” with “the inner luminal wall of the lumen”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) further in view of Hu (U.S. PG publication 20110137270) further in view of Scholz (U.S. PG publication 20140221907).
In regard to claim 1,
Freedman discloses a multilayered dressing system (see entire structure shown in figure 1B and figure 1C) for negative pressure wound therapy (paragraph [0054]; Examiner notes the device is used for negative pressure wound treatment), comprising: 
a hub (figure 1C, item 121) including a manifold (connection points on item 121 for tubing 108, 109 and 110; paragraph [0071]-[0072]) configured for connection with an inflow line (figure 1C, item 108; paragraph [0064]) that provides a first fluid pathway to an irrigation fluid source (fluid pump; paragraph [0064]: irrigation connection tubing 108, which conducts irrigant in an antegrade fashion from the irrigation source (e.g., 1 liter IV bag or fluid pump) to the dressing and wound surface) and an 
a sealing layer (figure 1C, item 111 and 112) comprising a film (see paragraph [0069] which describes item 111 as a film; paragraph [0070]: wherein apron 112 is composed of the same material as item 111) having a first surface (top of item 111 and 112 forms a first surface) and a second surface (bottom of item 111 and 112 forms a second surface), the first surface being coupled to the hub (see figure 1B; and figure 1C which shows a hole in layer 111 which is used to couple 111 to the hub), the second surface comprising an adhesive disposed at one or more peripheral locations on the film (see paragraph [0070]: The apron 112 can have an adhesive with peel-away paper backing on the ventral surface), 
a perforated layer (figure 1C, item 113; paragraph [0073]: wherein layer 113 is composed of a thin perforated film) coupled to the second surface of the sealing layer (paragraph [0073]), the perforated layer defining a plurality of pores for fluid flow toward the hub (paragraph [0085] and [0075]; Examiner notes “for fluid flow toward the hub” is an intended use limitation and due to the structure of the perforated layer fluid flow is fully capable of being achieved toward the hub as supported by paragraph [0085] and [0075]); and 
an irrigation network (figure 1C, item 115) coupled to the perforated layer (see figure 1B and 1C), the irrigation network including a plurality of tubes (paragraph [0076]) in fluid communication with the first fluid pathway (paragraph [0076]: the irrigation tubing system has a central connection point to all irrigation tubes that communicates to the wound surface and ultimately connects to the irrigation source).
Freedman fails to disclose that the adhesive is a gel adhesive and each tube defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure.
Hu teaches a gel adhesive (hydrocolloid; paragraph [0044]-[0045]).

Freedman in view of Hu fails to disclose each tube defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure.
Scholz teaches a tube defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure (figure 8A and 8B, item 650; paragraph [0066]: valve reed 650 is a flat tube; paragraph [0064]: the tubing is soft and relatively easy to collapse; see paragraph [0004] which describes that the valve opens in response to positive pressure to deliver a fluid. Since lay-flat tubing with a valve, is used the tube would open when subjected to positive pressure; see also position of item 650 in figure 8A compared to figure 8B; paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each tube of Freedman in view of Hu to define a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure, as taught by Scholz, for the purpose of reducing the profile of the dressing (paragraph [0062] of Scholz) and improving patient comfort (paragraph [0060] of Scholz).
In regard to claim 3,
Freedman in view of Hu in view of Scholz teaches the system of claim 1, wherein the gel adhesive of the sealing layer is located along the outer perimeter of the second surface of the film (see analysis of claim 1 above wherein the adhesive is a gel adhesive and paragraph [0070] of Freedman).	In regard to claim 4,
Freedman in view of Hu in view of Scholz teaches the system of claim 1, wherein the gel adhesive comprises a hydrogel or a hydrocolloid (hydrocolloid; paragraph [0044]-[0045] of Hu).

Freedman in view of Hu in view of Scholz teaches the system of claim 1.
Freedman teaches the first and second perforated layers (see 112 rejection above for claim interpretation where the first and second perforated layers is construed to be the perforated layer) includes pores (paragraph [0166] of Freedman), and the size of the pores can be adjusted through manufacturing to encourage or discourage specific biological host response, such as tissue in-growth (paragraph [0166] of Freedman) but fails to specifically disclose wherein the first and second perforated layers include pores each having a diameter of about 0.5 millimeters (mm) to about 2 mm. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pore diameter to have a diameter of about 0.5 millimeters (mm) to about 2 mm, as taught by Freedman, as Freedman teaches first and second perforated layers that include pores whose diameter can be adjusted (paragraph [0166] of Freedman), and further wherein the pore diameter to have a diameter of about 0.5 millimeters (mm) to about 2 mm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In regard to claim 7,
Freedman in view of Hu in view of Scholz teaches the system of claim 6, wherein the gel adhesive is adapted to releasably bond the system along the peripheral locations of the film to skin located around a wound (paragraph [0070] of Freedman; see analysis of claim 1 above wherein the adhesive is a gel adhesive).
In regard to claim 8,
Freedman in view of Hu in view of Scholz teaches the system of claim 1, wherein the sealing layer, the perforated layer and the irrigation network couple together as a single, composite unit such that no assembly is required during use (paragraph [0012] of Freedman; see figure 1B of Freedman).

[AltContent: textbox (Outwardly radiating tubes)][AltContent: textbox (Body portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    331
    542
    media_image1.png
    Greyscale

Freedman in view of Hu in view of Scholz teaches the system of claim 1, wherein the irrigation network includes a body portion (central tube identified in Freedman above is construed as the body portion) and eight outwardly radiating tubes extending from the body portion (see figure 1C above of Freedman where although only 3 outwardly radiating tubes are labeled, eight are present as seen in figure 1C of Freedman).
In regard to claim 10,

In regard to claim 12,
Freedman in view of Hu in view of Scholz teaches the system of claim 1.
A first embodiment of Freedman in view of Hu in view of Scholz fails to disclose wherein each tube of the irrigation network comprises two sealed edges that extend outwardly away from the lumen.
[AltContent: textbox (Lumen of tube of irrigation network)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealed edges)][AltContent: arrow]
    PNG
    media_image2.png
    278
    507
    media_image2.png
    Greyscale

A second embodiment of Freedman teaches wherein each tube of the irrigation network comprises two sealed edges that extend outwardly away from the lumen (see figure 13c above).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the irrigation network of the first embodiment of Freedman with the irrigation network of the second embodiment which includes wherein each tube of the irrigation network comprises two sealed edges that extend outwardly away from the lumen, as taught by the second embodiment of Freedman, for the purpose of implementing an irrigation and vacuum arrangement which achieves an even dispersal (paragraph [0154] of Freedman).
In regard to claim 13,

In regard to claim 14,
Freedman in view of Hu in view of Scholz teaches the system of claim 1.
A first embodiment of Freedman in view of Hu in view of Scholz fails to disclose wherein the irrigation network includes an aperture for receiving an irrigant from the inflow line and the lumens of the plurality of tubes deliver the irrigant to the peripheral edges of a wound.
A second embodiment of Freedman teaches wherein the irrigation network includes an aperture for receiving an irrigant from the inflow line (figure 13c, item 1323; paragraph [0154]) and the lumens of the plurality of tubes deliver the irrigant to the peripheral edges of a wound (paragraph [0154] and [0155]; see figure 13c wherein there are holes present on the tubes).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify a first embodiment of Freedman in view of Hu in view of Scholz to include wherein the irrigation network includes an aperture for receiving an irrigant from the inflow line and the lumens of the plurality of tubes deliver the irrigant to the peripheral edges of a wound, as taught by a second embodiment of Freedman, for the purpose of aiding in irrigation and cleansing of the wound (paragraph [0155] of Freedman).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20110137270) in view of Scholz (U.S. PG publication 20140221907) further in view of Grossmann (U.S. Patent no 4372303).

Freedman in view of Hu in view of Scholz teaches the system of claim 1, wherein the film of the sealing layer is a transparent plastic film comprising a polyurethane (paragraph [0101] of Freedman: wherein the film is Tegaderm which is a transparent plastic film comprising a polyurethane; see page 23 of Applicant disclosure which describes Tegaderm as a “transparent polymeric film, such as a polyurethane film (e.g., TegadermTM)”) and wherein the film includes an adhesive on a wound-facing surface of the film (paragraph [0069]-[0070] of Freedman). 
Freedman in view of Hu in view of Scholz is silent as to wherein the adhesive is a clear adhesive.
Grossmann teaches an adhesive that is a clear adhesive (see claim 10 of Grossman wherein the adhesive is transparent).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman in view of Hu in view of Scholz to include a clear adhesive, as taught by Grossman, for the purpose of enabling viewing of the site beneath the dressing (see claim 10 of Grossman).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20110137270) in view of Scholz (U.S. PG publication 20140221907) further in view of Lockwood (U.S. PG publication 20020161346).
In regard to claim 5,
Freedman in view of Hu in view of Scholz teaches the system of claim 1.
Freedman in view of Hu in view of Scholz is silent as to wherein the first and second perforated layers are composed of silicone.
Lockwood teaches a wound dressing with a layer (figure 2, item 20) composed of silicone (paragraph [0072]). 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20110137270) in view of Scholz (U.S. PG publication 20140221907) further in view of Howard (U.S. PG publication 20020150720).
In regard to claim 11,
Freedman in view of Hu in view of Scholz teaches the system of claim 1.
Freedman in view of Hu in view of Scholz is silent as to wherein the irrigation network is composed of a polyurethane.
Howard teaches wherein the irrigation network (figure 2a, item 562) is composed of a polyurethane (paragraph [0058]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Freedman in view of Hu in view of Scholz to include wherein the irrigation network is composed of a polyurethane, as taught by Howard, for the purpose of implementing a suitable tubing material which is hydrophilic (paragraph [0058] of Howard).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) in view of Hu (U.S. PG publication 20110137270) in view of Scholz (U.S. PG publication 20140221907) further in view of Moschelle (U.S. Patent no 1596754).
In regard to claim 15,
Freedman in view of Hu in view of Scholz teaches the system of claim 1.

Moschelle teaches wherein at least one of the tubes (figure 2, item 15) include protrusions (figure 2, item 17) extending radially inward from an inner luminal wall of the lumen to provide flow path patency (see figure 2; Examiner notes although column numbers do not appear in Moschelle, the first column is being construed as column 1 and the second column is being construed as column 2, etc.; see column 1, line 1-4 and column 1, line 47-column 2, line 55).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman in view of Hu in view of Scholz to include wherein at least one of the tubes include protrusions extending radially inward from an inner luminal wall of the lumen to provide flow path patency, as taught by Moschelle, for the purpose of preventing closure entirely which could cause injury to the patient (column 1, line 1-4 and column 1 line 25-33 of Moschelle). 
In regard to claim 16,
Freedman in view of Hu in view of Scholz in view of Moschelle teaches the system of claim 15, wherein the protrusions are located fully circumferentially along the inner walls of the lumen (see figure 2 of Moschelle).
In regard to claim 17,
Freedman in view of Hu in view of Scholz in view of Moschelle teaches the system of claim 15, wherein the protrusions are located along a top portion or a bottom portion of the lumen (see figure 2 of Moschelle).
In regard to claim 18,

In regard to claim 19,
Freedman in view of Hu in view of Scholz in view of Moschelle teaches the system of claim 15, wherein each protrusion is an elongate finger-like extension (see figure 2 of Moschelle; Examiner notes the protrusions are construed as finger-like extension as they extend in the longitudinal direction; column 2, line 56-58 of Moschelle).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman (U.S. PG publication 20140066868) further in view of Scholz (U.S. PG publication 20140221907).
In regard to claim 20,
Freedman discloses a multilayered dressing system (see entire structure shown in figure 1B and figure 1C), comprising: 
a hub (figure 1C, item 121) having a manifold (connection points on item 121 for tubing 108, 109 and 110; paragraph [0071]-[0072]) configured for connection with an inflow line (figure 1C, item 108; paragraph [0064]) that provides a fluid pathway to an irrigation fluid source (fluid pump; paragraph [0064]: irrigation connection tubing 108, which conducts irrigant in an antegrade fashion from the irrigation source (e.g., 1 liter IV bag or fluid pump) to the dressing and wound surface); 
a sealing layer (figure 1C, item 111 and 112) having a first surface (top of item 111 and 112 forms a first surface) and a second surface (bottom of item 111 and 112 forms a second surface), the first surface being coupled to the hub (see figure 1B; and figure 1C which shows a hole in layer 111 which is used to couple 111 to the hub); 

an irrigation network (figure 1C, item 115) coupled to the netting layer (see figure 1B and 1C), the irrigation network including a plurality of tubes (paragraph [0076]) in fluid communication with the fluid pathway (paragraph [0076]: the irrigation tubing system has a central connection point to all irrigation tubes that communicates to the wound surface and ultimately connects to the irrigation source).
Freedman fails to disclose each tube defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure.
Scholz teaches a tube defining a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure (figure 8A and 8B, item 650; paragraph [0066]: valve reed 650 is a flat tube; paragraph [0064]: the tubing is soft and relatively easy to collapse; see paragraph [0004] which describes that the valve opens in response to positive pressure to deliver a fluid. Since lay-flat tubing with a valve, is used the tube would open when subjected to positive pressure; see also position of item 650 in figure 8A compared to figure 8B; paragraph [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify each tube of Freedman to define a lumen that adjusts from a collapsed condition to an expanded condition when subjected to positive pressure, as taught by Scholz, for the purpose of reducing the profile of the dressing (paragraph [0062] of Scholz) and improving patient comfort (paragraph [0060] of Scholz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783       
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783